EXHIBIT 10.2
 
VOTING AGREEMENT


                THIS VOTING AGREEMENT (this "Agreement") is made and entered
into as of April 30, 2010, by and between PROVIDENT PIONEER PARTNERS, L.P., a
Delaware limited partnership (the "Stockholder"), and THOMAS KLINK (“Klink”).


W I T N E S S E T H:


                WHEREAS, concurrently with the execution of this Agreement,
Pioneer Power Solutions, Inc., a Delaware corporation (the “Parent”) JEI
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent ("Merger Sub"), Jefferson Electric, Inc., a Delaware corporation (the
“Company”) and Klink have entered into an Agreement and Plan of Merger (the
"Merger Agreement"), which provides for, among other things, the merger of
Merger Sub with and into the Company (the "Merger"); and
     
WHEREAS, pursuant to the Merger Agreement, all of the issued and outstanding
shares of Company Common Stock (as defined in the Merger Agreement) will be
exchanged and converted into the right to receive shares of Parent Common Stock
(as defined in the Merger Agreement) constituting the Merger Consideration (as
defined in the Merger Agreement), all upon the terms and subject to the
conditions set forth in the Merger Agreement; and
     
WHEREAS, as of the date of this Agreement, Stockholder is the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of the number of shares of the outstanding common stock of Parent as set forth
on the signature page of this Agreement; and


WHEREAS, the Company and Klink have entered into an Employment Agreement, dated
as of the date hereof (the “Klink Employment Agreement”); and


WHEREAS, pursuant to the Merger Agreement, during the Director Designation
Period (as defined in the Merger Agreement), Parent shall cause Klink to be
nominated for election as a Director of Parent; and
     
WHEREAS, Stockholder desires to vote the Stockholder Shares (as defined below)
in favor of the election of Klink as a Director of Parent, subject to the terms
and provisions of this Agreement;
     
NOW, THEREFORE, the parties hereto hereby agree as follows:
     
1.            Agreement to Vote Shares. Until the Expiration Date (as
hereinafter defined), at every annual or special meeting of stockholders of
Parent called for purposes of the election of Directors of Parent, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of stockholders of Parent with respect thereto (each such annual,
special, adjourned or postponed meeting and written consent, each, a
"Stockholder Vote"), Stockholder shall vote and/or cause to be voted, in person
or by proxy, all shares of common stock of Parent as to which Stockholder holds
beneficial ownership at the time of such Stockholder Vote (collectively, the
"Stockholder Shares") in favor of the election of Klink as a Director of Parent.
 

--------------------------------------------------------------------------------


 
                2.            Expiration Date; No Successor.  As used herein,
"Expiration Date" shall mean the earliest to occur of the following: (i) the
termination of the Klink Employment Agreement for any reason whatsoever
(including expiration of the three (3) year term thereof); (ii) Klink shall
beneficially own less than 364,706 shares of Parent Common Stock received as
Merger Consideration pursuant to the Merger Agreement (i.e., 75% of the
aggregate shares of Parent Common Stock received by Klink as Merger
Consideration); (iii) the termination, removal and/or resignation of Klink as a
Director of Parent for any reason whatsoever; or (iv) Klink shall be in material
default under the terms and provisions of the Klink Employment Agreement and/or
any other obligation of Klink to Parent and/or the Company.


Notwithstanding anything to the contrary herein contained, upon the termination,
removal and/or resignation of Klink as a Director of Parent for any reason
whatsoever pursuant to the Certificate of Incorporation and/or By-laws and/or
other documents of Parent and/or otherwise pursuant to applicable law, then this
Agreement shall be automatically terminated and without further force or effect,
and Klink shall have no right of any kind or nature whatsoever to nominate or
designate any person as a successor Director.
  
3.            No Inconsistent Agreement.  Stockholder hereby covenants and
agrees not to enter into any agreement that would materially restrict or
interfere with, or otherwise circumvent, the performance of Stockholder's
obligations under this Agreement.  Nothing contained in this Agreement shall in
any manner whatsoever be deemed to limit or restrict the ability of Stockholder
to at any time sell, transfer or assign in any manner any Stockholder Shares
and/or any other capital stock of Parent held by the Stockholder, including
without limitation, the distribution of any such shares to its
partners.  Notwithstanding the foregoing, the terms and provisions of this
Agreement shall remain in full force and effect upon any assignment or transfer
by Stockholder of any Stockholder Shares to any of its Affiliates (as defined in
the Merger Agreement).
     
4.            Representations of Stockholder. As of the date hereof, Stockholder
represents and warrants to Parent and the Company as follows:
          
(i)  Stockholder is the beneficial owner of the shares of Parent common stock
set forth on the signature page hereto (the "Currently Owned Shares"), with full
power to vote or direct the voting of the Currently Owned Shares.
          
(ii)  The Currently Owned Shares are free and clear of any rights of first
refusal, security interests, liens, pledges, claims, options, charges or other
encumbrances of any kind or nature, in each case that would materially impair
the right of the Stockholder to vote such shares.
         
(iii)  Stockholder has all necessary power, authority and legal capacity to
make, enter into and carry out the terms of this Agreement and no other
proceedings or actions on the part of Stockholder are necessary to authorize the
execution, delivery or performance of this Agreement.
 
2

--------------------------------------------------------------------------------


 
                5.            Termination. The term of this Agreement shall
commence on the date hereof and shall terminate immediately, and shall have no
further force or effect, as of the Expiration Date.
     
6.            No Survival of Representations and Warranties. The representations
and warranties of the parties contained herein shall expire, and shall be
terminated and extinguished, for all purposes upon the Expiration Date.  Nothing
contained herein shall be deemed to limit or restrict the rights of Klink to
assert any claims based upon any representations or warranties of Stockholder
set forth herein, provided that such claims have been made in a timely manner
hereunder prior to the Expiration Date.
     
7.            Miscellaneous.
          
(a)  Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons, entities or circumstances will be interpreted so as reasonably to
effect the intent of the parties hereto. The parties further agree to replace
such illegal, void or unenforceable provision of this Agreement with a legal,
valid and enforceable provision that will achieve, to the greatest extent
possible, the economic, business and other purposes of such illegal, void or
unenforceable provision.
          
(b) No Assignment. This Agreement relating to the voting by Stockholder of the
Stockholder Shares is a personal contract and the right, title and interest of
Klink hereunder shall not be sold, transferred, assigned, pledged or
hypothecated by Klink in any manner whatsoever.
          
(c)  Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by each of the parties hereto.  No waiver by any party hereto
of any condition or of any breach of any provision of this Agreement shall be
effective unless in writing.
 
(d)  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
facsimile, or (iii) on the date of confirmation of receipt (or, the first
business day following such receipt if the date is not a business day) if
delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:
 
3

--------------------------------------------------------------------------------


 
if to the Stockholder, to:


c/o Pioneer Power Solutions, Inc.
One Parker Plaza
400 Kelby Street, 9th Floor
Fort Lee, New Jersey 07024


with copies to:


Joshua Glikman, Esq.
Shiboleth LLP
One Penn Plaza, Suite 2527
New York, NY 10119


if to Klink, to:


Mr. Thomas Klink
2323 Ridgewood Road
Grafton, Wisconsin 53024
Facsimile: 262.377.
Tklink@Jeffersonelectric.com


with copies to:


Dean P. Delforge, Esq.
Law Office of Dean P. Delforge, S.C.
15850 W. Bluemound Road, Suite 200
Brookfield, Wisconsin 53005
Facsimile: 262.787.0606
dpdelforge@tds.net
                            
(e)  Governing Law; Jurisdiction.  This Agreement shall in all respects be
governed by, and construed in accordance with, the applicable laws of the State
of Delaware, U.S.A., without giving effect to principles of conflicts of
law.  Each party hereto irrevocably and unconditionally consents to submit the
exclusive jurisdiction of the United States District Court for the Southern
District of New York, or if jurisdiction in such court is lacking, any court of
the State of New York of competent jurisdiction sitting in New York City, in
connection with any action, suit or proceeding arising out of or relating to
this Agreement and the transactions contemplated hereby, and agrees that service
of process may be made in any manner acceptable for use in such New York
courts. Each party hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement and/or the transactions contemplated hereby, in the above New York
courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
parties hereby expressly waive the right to any jury trial in any action or
proceeding involving this Agreement.
 
4

--------------------------------------------------------------------------------


 
(f)  Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersede all prior
negotiations and understandings between the parties with respect to such subject
matter.


(g)  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.


(h)  No Ownership Interest.  Nothing contained in this Agreement shall be
deemed, upon execution, to vest in any person or entity any direct or indirect
ownership or incidence of ownership of or with respect to the Currently Owned
Shares and/or Stockholder Shares, as applicable, except only to the extent
otherwise expressly provided herein. All rights, ownership and economic benefits
of any kind or nature whatsoever relating to the Currently Owned Shares and/or
Stockholder Shares, as applicable, including any voting rights, shall at all
times remain vested in and belong solely and exclusively to Stockholder for all
purposes whatsoever.




[Remainder of Page Intentionally Left Blank]
 
5

--------------------------------------------------------------------------------


 
                IN WITNESS WHEREOF, the undersigned have executed this Agreement
on the date first above written.
 
 

 
STOCKHOLDER:
 
 
PROVIDENT PIONEER PARTNERS, L.P.
         
By: Provident Canada Corp., General Partner
             
 
By: 
/s/ Nathan J. Mazurek    
Name: 
Nathan J. Mazurek    
Title:
President            
Currently Owned Shares:
 
Common Stock: 23,800,000
 
Parent Options: 1,000,000
                            /s/ Thomas Klink     Thomas Klink                  

 
 
6

--------------------------------------------------------------------------------

 
 